Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 16 is currently amended.  Claims 16-17 and 24-28 as filed 07/13/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The intended use claim interpretation of claim 16 is withdrawn, in light of Applicant’s remarks and arguments.
Regarding the rejection under 35 USC 101, Applicant argues (page 7 of the Remarks dated 07/13/2022)  that the addition of the limitation of adapting the machine learning module using input of an adjusted interest rate…” imposes meaningful limits on the alleged judicial exception. The Examiner respectfully disagrees. This argument is not persuasive.  The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception: “Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int' l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).  Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)
The instant claims do not recite an improvement to machine learning, to other operations of a computer, or to any other technology, rather, they recite an improvement to a method of determining an interest rate for a loan. 
In the current case, regardless of whether or not applicant' s invention improves the determination of adjusted interest rates, improving a method, algorithm, or process of determining interest rates, absent of any technological modification, would be an improvement to the business process of commercial or legal interactions, but does not improve computers or technology.
The specification asserts that the incorporation of their invention solves the problem of efficiently processing large amounts of data. (See at least paragraph [0080]. While not claimed the examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2).)

Claim Rejections - 35 USC § 101
Claims 16-17 and 24-28  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 16 is directed to a method of using email transaction data to adjust the interest rate of a loan. 
Claim 16 is directed to the abstract idea of using transaction data to adjust the interest rate of a loan which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 16  recites “accessing,…, …, … data associated with a user of an account associated with a financial service from … over a …; monitoring, …, a user financial profile by  … data … and identifying … messages including ridesharing service transaction information received from at least one third party associated with ridesharing service the user provides as part of an income-generating activity, wherein the identifying … messages comprises at least one of performing contextual analysis, searching for one or more key words in a message content, searching for an identification of at least one third party, identifying a message sender, or searching for account information; extracting, …, income information by determining an amount of payment to the user from the identified …messages; determining, …., user income associated with the income generating activity within a previous period based on the extracted income information; determining, …, based on the ridesharing service transaction information, a number of rides the user completed within the previous period; comparing, …, the number of rides with a target number; determining, …, whether the number of rides meets or exceeds the target number; generating, …, based on the user income within the previous period and the number of rides meeting or exceeding the target number, an adjusted interest rate for the financial service, the adjusted interest rate being different than a current interest rate for the financial service; training … based at least on the number of rides the user completed within the previous period and the user income associated with the income generating activity within the previous period …; inputting the adjusted interest rate data  … to adaptively improve the performance of the …; and transmitting, …, based on the generated adjusted interest rate, a notification to a user device associated with the user, the notification indicating the adjustment of the interest rate, wherein the financial service is associated with vehicle financing for providing the ridesharing service”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as email messages, scanning the email data, user device, an e-mail processing system, a server, a network interface, memory devices, a machine learning module, and an application programming interface  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of analyzing email transaction data to adjust the interest rate of a loan.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of analyzing email transaction data using computer technology (e.g. an e-mail processing system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claim 16 is not patent eligible.  
The dependent claims 17 and 24-28 further the above abstract idea, for example describing the type of data that is used (bank deposit and withdrawal data), the type of incentive that is generated, and the use of a target to trigger an incentive. Therefore, these limitations do not integrate the abstract idea into a practical application.  
The claims are not patent eligible.



	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
20190361873 (Rogynskyy ‘873) teaches [0058] data sources including email or messaging servers and the use of natural language processing to determine deals or activities that a sales representative may be working on.
US 20020107789 (Wood) teaches loans having income based repayment, including tracking actual income during the term of a contract.
The most relevant non-patent literature is Nicole Arata, "5 ways to get a car you need to drive for Uber or Lyft"  USA Today,  Jan. 8, 2017. Arata teaches vehicle rental programs where there is no charge for the rental if a certain target number of rides is met. 
		
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692